 UNION PLAZA HOTEL & CASINOScott Corporation,d/b/a Union Plaza Hotel & Casi-noandInternational Union of Operating Engineers,Local 501.Case 31-CA-4062July 23, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn April 24, 1974, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-menber panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missedin its entirety.We find itnecessary to pass upon the AdministrativeLaw Judge's findingthat even if Respondent discharged Forrester in order to preclude the Unionfrom pursuing a grievance,such discharge did not violate Section 8(aX3) or(1) of the Act,inasmuch as we find,in agreement with the AdministrativeLaw Judge,that the discharge was motivatedby economicconsiderations.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: This mat-ter was heard at Las Vegas, Nevada, on March 4, 1974. Thecomplaint, issued January 16, 1974, and based upon acharge filed October 23, 1973, by International Union ofOperating Engineers, Local 501, herein the Union, allegesthat Respondent, Scott Corporation, d/b/a/ Union PlazaHotel & Casino, has engaged in unfair labor practices with-in the meaning of Section 8(a)(3) and (1) of the Act. Briefshave been submitted by the General Counsel and Respon-dent.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGS529Scott Corporation d/b/a Union Plaza Hotel & Casino isa Nevada corporation which is engaged in the operation ofa hotel and gaming facilities at Las Vegas, Nevada. It annu-ally enjoys gross revenues in excess of $500,000 and pur-chases and receives goods valued in excess of $50,000directly from points outside the State of Nevada. I find thatthe operations of Respondent affect commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 501,is a labor organization within the meaning of Section 2(11)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; the IssueAt the time material herein, August 1973, Respondentand the Union had been parties to a contract coveringRespondent's operating engineers since July 1971, whenRespondent commenced operations. These were then 10 innumber, consisting of a chief engineer and 9 others. JohnForrester, an operating engineer, was terminated on August16, 1973, on which date he had the least seniority in the unit.According to the General Counsel, this was perpetratedto preclude the Union from filing or winning a grievanceconcerning the interpretation of the contract, or because ofForrester's union or concerted activities; there is no evi-dence of any union activity on his part and any concertedactivity perforce stems from an application of the contract.The evidence reveals that the contract has a clause requiringthe designation of an assistant chief engineer if there are 10engineers employed in the unit. The parties differ as towhether the chief engineer is to be included in the count, theUnion urging his inclusion and Respondent resisting this.The contract does not require the employment of any fixednumber of engineers.Respondent contends that Forrester was terminated dueto a reduction in force throughout the installation becauseof economic conditions, present and anticipated. It alsourges in its brief that there is nothing in the contract toprevent it, for economic reasons, from operating with oneless man so as to avoid the designation of an assistant chiefengineer who receives a higher rate of pay than arank-and-file engineer, some $1,500 more annually. Significantly, byeliminating one engineer, Respondent saves some $18,000 ayear in salary and fringe benefits.The record alsoi discloses that an arbitration case con-cerning this precise matter is pending and was due to beheard after the close of the instant hearing; that result, ifarrived at,,is not before me. Respondent has urged deferralto arbitration, but the General Counsel issued the complainton the premise that deferral should not be entertained be-cause Respondent has refused, and this is not in conflict, towaive raising before the arbitrator the alleged noncompli-212 NLRB No. 83 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDance of the Union with the prescribed timetables in thecontract for filing grievances.B. Sequence of Events-,\-Initially, it is noted that the contract, in article 12, section12.01, gives Respondent,inter alia,"The right . . . to de-termine the number of employees to be employed ..." and,article 11, section 11.01, states seniority is to control reduc-tion in force. It is undisputed that two operating engineerswere laid off in 1971 pursuant to these provisions withoutincident.I Forrester was hired on April 26, 1973, this makinga complement of one chief engineer, one assistant chiefengineer, and nine engineers. The chief engineer died inJune and was replaced as chief by the then assistant chief,Robert Mack; the post ofassistantchief engineer was notfilled. Thus, as noted, as of August 15 and 16, 1973, the timematerial herein, there was one chief engineer and nine engi-neers.Engineers Forrester and Larry Kalkowski together withBusinessRepresentative Richard Thomas of the Union tes-tified that Thomas met with Chief Engineer Mack in theirpresence on or about July 18. All inessencetestified, andI find, that, relying upon article 16.01 (c) of the contractwhich provides that when there are 10 or more operatingengineers, excluding apprentices, an assistant chiefengineershould be designated, Thomas brought up this topic.According to Forrester, Mack replied that he did notneed an assistant chief engineer because there were only 10,including himself. Someone, not identified, stated that ifRespondent were pushed to installan assistantchief, theproblem could be solved by laying off one engineer andreducing the number below 10. According to Kalkowski,Mack commented on the cost of appointing an assistantchief engineer and that it was his belief that a move in thisdirection would result in the loss of a man. Thomas testifiedin essenceto the same effect. Mack did not testify herein.Later that day, as Thomas testified, he met with Control-ler James-West of Respondent concerning this topic as wellas others.West took two positions: (1) the chief should notbe counted as one of the 10 and (2) the problem could besimply resolved by laying offone engineer, this clearly re-ducing the crew below 10. Thomas responded that thiswould violate the contract and they left it that the inclusionof the chief engineer would be taken up with William Camp-bell, director of labor relations for the Nevada resort associ-ation to which Respondent belongs. West, although presentin the courtroom, was not called to testify.There is some conflict as to dates of subsequentmeetingsbetween Business Manager Robert Fox and Thomas of theUnion, with Campbell and perhaps West as to who waspresent and, as to what was said, but this is not deemed tobe of great significance herein. In essence,West again gavehis proposed solution of reducing the staff by one andCampbell asked for time to check the area practice as toinclusion in the count of the chiefengineer.At a meeting in August, according to Fox and Thomas,iThe engineers are responsible for maintenance of the physical plant.They service the electrical and plumbing systems, as well as hotel room callsfor repair of television and plumbing.Campbell allegedly stated that the other hotels were includ-ing the chief in the 10. Campbell testified that he spoke withFox around August 1 and took the position that the chiefwas not to be counted. He did not recall that West, who waspresent part of the time, again gave his solution of the layoffof one man.On August 15, President Sam Boyd of Respondent issuedthe following memo to all department heads, at least 13 innumber, and it was distributed to them that day. It statesas follows:Business is not coming up to our expectations for thistime of the year. Inasmuch as we can foresee a furtherdrop in September, I want you to curtail purchaseswherever possible and to reduce your staff by at least10 percent.Please consult with me before replacing anyone thatleaves our employ.As Boyd testified, this was caused by the failure of busi-ness to increase as rapidly as anticipated. Reductions wereduly made in most departments, but exceptions were madewhen none was possible such as in the payroll and personneldepartment as explained by Carmen Secnst, paymaster andpersonnel director.The record discloses that personnel dropped from 1,007to 1,000 between August 14 and 31 and that as of January1, 1974, following a pattern of gradual reduction, with twosmall exceptions, computed on a semi-monthly basis, thestaff was down to 824. This resulted in great savings in laborcosts, yet in January 1974, Respondent as a whole lost$77,000.2According to Boyd, Chief Engineer Mack came to himdirectly upon receipt of the August 15 memorandum, andhe told Mack that he would have to terminate one man. Hedenied that he had any knowledge of an existing, or poten-tial,grievance as to the designation of an assistant chiefengineer. Forrester, with the lowest seniority, was terminat-ed accordingly on August 16; a grievance concerning histermination was filed on September 24 and, as noted, it iscurrently pending.According to Forrester, Mack told him that because ofeconomic reasons, he, as the one lowest in seniority, was tobe laid off. He was subsequently offered temporary employ-ment in October which I find was not fully equivalent innature and, then being employed elsewhere, Forrester de-clined the offer. Respondent has not filled the post althoughon September 6, it hired an apprentice engineer. West waschairman of the local apprenticeship committee, and he andBoyd were strong believers in the program, according toBoyd.I note that article 16 of the contract contains the custom-ary wage progression scale for apprentice engineers withdesignated percentages of the scale of the regular engineer.2 The figures do not include persons who are hired from time to time whenthe showroom is open for a traveling show It is also to be noted that thesefigures show the net reduction in force For example, in the period betweenAugust 14 and 31, due to attrition, 18 persons left and 11 were hired, thisgiving the net reduction of 7 UNION PLAZA HOTEL & CASINO531It states also that this is strictly a trainee classification andthat he is in no way to be responsible for operating condi-tions in the plant.C. Analysis and ConclusionsThe evidence preponderates that that the layoff of For-rester stemmed from a general reduction in force in thehotel; although directed at all departments, it perforcecould not affect several. As found, the day prior toForrester's layoff, President Boyd had directed all depart-mentsto reduce their staffs by 10 percent because of eco-nomic factors.The record discloses a reduction in force of relative mag-nitude in.ensuing weeks and months. If the General Counselis correct in his position, this was indeed a Machiavellianplot to avoid paying out $1,500 a year to an assistant chiefengineer, as contrasted with savings of many thousands ofdollars by reduction in force in most departments.Ihave previously indicated that Forrester was not in-volved in any union or concerted activities. As for the alle-gation that his termination resulted from an effort topreclude the Union from filing or winning a grievance con-cerning an interpretation of the contract, I am unaware ofanything in the Act that imposes upon an employer anobligation in this area. Nor is there anything in the Act thatprecludes an employer from attempting to minimize hiscontractual obligation and employ less employees, absentan attempt to subvert the contract; and there was no con-tractual requirement that Respondent employ 10 operatingengineers.Moreover, I fail to see, on the basis of the testimonyadduced by the General Counsel, how there is a violationifForrester was laid off, independently of layoffs in theother departments, solely to avoid the appointment of anassistant chief engineer because of economic factors. Statedotherwise, an employer is free to operate with less employ-ees for economic reasons to reduce costs. This appears atbest as an ordinary act of business management, basedpurely on economic and nondiscriminatory factors.Manifestly, this is not a case of retaliation for the' act offiling a grievance, which I might view differently. The sim-ple answer is that the Union and not Forrester grievedabout his termination much later than the day. And thereis evidence by Secrist of the personnel department that re-duction in force at this time of the year are common.In view of the foregoing factors, I deem it unnecessary totreat with Respondent's motion for dismissal of the com-plaint because an agent of the Board allegedly interviewedChiefEngineerMack without affording Respondent'scounsel an opportunity to be present, or with the efforts ofthe General Counsel to compensate for this.Similarly, in view of the result reached, I deem it unneces-sary to pass upon Respondent's request that the dispute bedeferred to arbitration under the doctrine ofCollyer Insulat-ed Wire,192 NLRB 837 (1971). As noted, the instant com-plaint issued because Respondent refused to waive its rightto plead before the arbitrator failure of the Union to complywith the timetable requirements of the grievance and arbi-tration clause of the contract. SeeBunker Hill Co.,208NLRB No. 17.True, the hiring of an apprentice engineer on September6 places a cloud upon the foregoing. But I deem this insuffi-cient to refute the evidence that Respondent reduced inforce on a very substantial basis. This is particularly true inview of the uncontroverted testimony that both West andBoyd of Respondent were strong adherents and supports ofthe apprenticeship program which indeed is set forth in thecontract. I find, therefore, on a preponderance of the evi-dence, that Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act, and recommend that the complaint be dismissed inits entirety. SeeD. J. Eshom Meat Co., Inc.,208 NLRB No.29.CONCLUSIONS of LAw1.Scott Corporation, d/b/a Union Plaza Hotel & Casi-no, is an employer whose operations affect commerce with-in the meaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers, LocalNo. 501, is a labor organization within the meaning of Sec-tion 2(11) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe complaint is dismissed in its entirety.3 In the event no exceptions are flied as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes